REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The claims are allowed for the reasons provided on page 12 of the previous office action mailed 07 January 2021.
	The arguments filed 07 April 2021 were persuasive with respect to the claimed first and second actuators recited in claim 2. The examiner agrees that one of ordinary skill in the art reading the disclosure, including the drawings, would have understood these actuators to be linear actuators. Accordingly, the first and second actuators of claim 2 are interpreted under 35 USC 112(f) as linear actuators, or equivalents thereof. Applicant argues the “pressure device” of claim 8 should be interpreted as any element creating a pressure for pushing the bases against the transport tables. The examiner does not agree that this is the proper interpretation of “pressure device” in claim 8. This term includes the generic placeholder “device” and recites the function of pushing the first base against the transport table. Since claim 8 does not recite structure for the pressure device, the examiner maintains this term should be interpreted under 35 USC 112(f). In the previous office action, the examiner indicated the disclosure does not describe corresponding structure for the pressure device. However, upon further consideration of the drawings, it is reasonably clear from Figures 1-4 that the illustrated pressure device 24 comprises bars or a frame. Accordingly, the examiner’s interpretation of “pressure device” in claim 8 is bars or a frame, or equivalents thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745